Reyes v Reid (2014 NY Slip Op 06571)
Reyes v Reid
2014 NY Slip Op 06571
Decided on October 1, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 1, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentREINALDO E. RIVERA, J.P.
L. PRISCILLA HALL
LEONARD B. AUSTIN
ROBERT J. MILLER
JOSEPH J. MALTESE, JJ.


2013-06346
 (Index No. 5001/08)

[*1]Luisa Reyes, et al., appellants, 
vDaniel C. Reid, et al., respondents.
Richard A. Russell, Newburgh, N.Y. (John J. Leen of counsel), for appellants.
Thomas K. Moore (Andrea G. Sawyers, Melville, N.Y. [Jennifer M. Belk], of counsel), for respondents.
DECISION & ORDER
In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Orange County (Bartlett, J.), dated March 20, 2013, which granted the defendants' motion for summary judgment dismissing the complaint on the ground that the plaintiff Luisa Reyes did not sustain a serious injury within the meaning of Insurance Law § 5102(d) as a result of the subject accident.
ORDERED that the order is affirmed, with costs.
The defendants met their prima facie burden of showing that the plaintiff Luisa Reyes did not sustain a serious injury within the meaning of Insurance Law § 5102(d) as a result of the subject accident (see Toure v Avis Rent A Car Sys., 98 NY2d 345; Gaddy v Eyler, 79 NY2d 955, 956-957). The defendants submitted competent medical evidence establishing, prima facie, that the alleged injury to the lumbar region of Reyes's spine did not constitute a serious injury under either the permanent consequential limitation of use category or the significant limitation of use category of Insurance Law § 5102(d) (see Il Chung Lim v Chrabaszcz, 95 AD3d 950).
The plaintiffs failed to raise a triable issue of fact in opposition. Therefore, the Supreme Court properly granted the defendants' motion for summary judgment dismissing the complaint.
RIVERA, J.P., HALL, AUSTIN, MILLER and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court